Title: John Adams to John Quincy Adams, 26 May 1794
From: Adams, John
To: Adams, John Quincy


          
            My dear son.
            Philadelphia May 26. 1794
          
          The Secretary of State called upon me this morning to inform me by order of the President, that it was determined to nominate you to go to Holland as Resident Minister. The President desired to know if I thought you would accept. I answered that I had no Authority from you— But it was my Opinion that you would And that it would be my Advice to you, that you should.
          The Salary is 4500 Dollars a Year and as much for an Outfit.
          Your Knowledge of Dutch and French: Your Education in that Country: your Acquaintance with my old Friends there will give you Advantages, beyond many others.— It will require all your Prudence and all your other Virtues as well as all your Talents.
          It will be expected that you come here to See the President & Secretary of State, before you embark. I shall write you as soon as the Nomination is made and advised by Senate. Be Secret. Dont open your Mouth to any human Being on the Subject except your Mother. Go and see with how little Wisdom this World is governed.
          Adieu
          
            John Adams
          
        